DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements filed June 21, 2019, December 6, 2019 and January 3, 2020 have been placed in the application file and the information referred to therein has been considered as to the merits.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: setting unit in claim 1; generation unit in claim 2; acquisition unit in claim 3; reception unit, determination unit and import unit in claim 9; reception unit in claim 9  .

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 10 and 12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5, 7, 11 and 13 of copending Application No. 16/449,085 (reference application). Claims 1-5, 10 and 12 of the instant application are anticipated by copending application claims 1-3, 5, 7, 11 and 13 in

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

US application – 16/449,091
1. An information processing apparatus capable of connecting to an external apparatus via a network, the information processing apparatus comprising:
a setting unit configured to enable a function of transmitting an issuance request for a digital certificate to the external apparatus at a previously designated date and time or with a previously designated cycle and acquiring a digital certificate from the external apparatus in response to the issuance request,










wherein the function is enabled by the setting unit under a condition that information required for connection to the external apparatus is previously input.

2. The information processing apparatus according to claim 1, further comprising a generation unit configured to generate a public key pair in response to the issuance request for a digital certificate and to generate a signing request for a digital certificate based on the public key pair, wherein the issuance request for a 

3. The information processing apparatus according to claim 1, further comprising an acquisition unit configured to transmit an issuance request for a digital certificate to the external apparatus at a previously designated date and time based on the function being enabled by the setting unit and to acquire a digital certificate from the external apparatus in response to the issuance request.


4. The information processing apparatus according to claim 3, wherein the acquisition unit further acquires a result of the issuance request for a digital certificate.

5. The information processing apparatus according to claim 3, further comprising a 

10. A control method for an information processing apparatus capable of connecting to an external apparatus via a network, the control method comprising:

 enabling a function of transmitting an issuance request for a digital certificate to the external apparatus at a previously designated date and time or with a previously designated cycle and acquiring a digital certificate from the external apparatus in response to the issuance request, 








wherein the function is enabled under a condition that information required for connection to the external apparatus is previously input.
12. A non-transitory computer-readable storage medium storing computer-executable instructions that, when executed by a computer, cause the computer to perform a control method for an information processing apparatus capable of connecting to an external apparatus via a network, the control method comprising: 
enabling a function of transmitting an issuance request for a digital certificate to the external apparatus at a previously designated date and time or with a previously designated cycle and acquiring a digital certificate from the external apparatus in response to the issuance request, 








wherein the function is enabled under a condition that information required for connection to the external apparatus is previously input.


1. An information processing apparatus capable of connecting to an external apparatus via a network, the information processing apparatus comprising:
a first setting unit configured to enable a first function of transmitting an issuance request for a digital certificate to the external apparatus at a previously designated date and time or with a previously designated cycle and acquiring a digital certificate from the external apparatus in response to the issuance request; 

and acquiring a digital certificate from the external apparatus in response to the issuance request, 
wherein, in a case where the first function is currently enabled by the first setting unit, the second setting unit does not enable the second function.

2. The information processing apparatus according to claim 1, further comprising a generation unit configured to generate a public key pair in response to the issuance request for a digital certificate and to generate a signing request for a digital certificate based on the public key pair, wherein the issuance request for a 

3. The information processing apparatus according to claim 1, further comprising a first acquisition unit configured to transmit an issuance request for a digital certificate to the external apparatus at a previously designated date and time based on the first function being enabled by the first setting unit and to acquire a digital certificate from the external apparatus in response to the issuance request.

5. The information processing apparatus according to claim 3, wherein the first acquisition unit further acquires a result of the issuance request for a digital certificate.

7. The information processing apparatus according to claim 3, further comprising a 
11. A control method for an information processing apparatus capable of connecting to an external apparatus via a network, the control method comprising: 
enabling a first function of transmitting an issuance request for a digital certificate to the external apparatus at a previously designated date and time or with a previously designated cycle and acquiring a digital certificate from the external apparatus in response to the issuance request; 
and enabling a second function of transmitting an issuance request for a digital certificate to the external apparatus in response to an instruction issued by a user for an issuance request for a digital certificate and acquiring a digital 
wherein, in a case where the first function is currently enabled, the second function is prevented from being enabled.
13. A non-transitory computer-readable storage medium storing computer- executable instructions that, when executed by a computer, cause the computer to perform a control method for an information processing apparatus capable of connecting to an external apparatus via a network, the control method comprising: 
enabling a first function of transmitting an issuance request for a digital certificate to the external apparatus at a previously designated date and time or with a previously designated cycle and acquiring a digital certificate from the external apparatus in response to the issuance request; 

wherein, in a case where the first function is currently enabled, the second function is prevented from being enabled.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1-7 and 9-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20070168658 granted to Yamauchi.
Regarding claim 1, Yamauchi meets the claimed limitations as follows;
“An information processing apparatus (see Figure 1, element 110) capable of connecting to an external apparatus (see Figure 1, element 120) via a network (see Figure 1, element 100), the information processing apparatus comprising:
a setting unit configured to enable a function of transmitting an issuance request for a digital certificate to the external apparatus at a previously designated date and time or with a previously designated cycle and acquiring a digital certificate from the external apparatus in response to the issuance request, wherein the function is enabled by the setting unit under a condition that information required for connection to the external apparatus is previously input.” see paragraphs [0086] (. . . touch screen . . .); [0093] (. . . printing device requests that an electronic certificate be issued . . .); and Figure 2. Element 210.
Regarding claim 2, Yamauchi meets the claimed limitations as follows:
“The information processing apparatus according to claim 1, further comprising a generation unit configured to generate a public key pair in response to the issuance request for a digital certificate and to generate a signing request for a digital certificate based on the public key pair, wherein the issuance request for a digital certificate includes the signing request for a digital certificate.” see paragraphs [0096] (. 
Regarding claim 3, Yamauchi meets the claimed limitations as follows:
“The information processing apparatus according to claim 1, further comprising an acquisition unit configured to transmit an issuance request for a digital certificate to the external apparatus at a previously designated date and time based on the function being enabled by the setting unit and to acquire a digital certificate from the external apparatus in response to the issuance request.” see paragraphs [0103]-[0109] (. . . example of electronic certificate acquisition processing . . .) and Figure 6. 
Regarding claim 4, Yamauchi meets the claimed limitations as follows:
“The information processing apparatus according to claim 3, wherein the acquisition unit further acquires a result of the issuance request for a digital certificate.” see paragraphs [0103]-[0109] and Figure 6. 
Regarding claim 5, Yamauchi meets the claimed limitations as follows:
“The information processing apparatus according to claim 3, further comprising a storage unit configured to store the digital certificate acquired by the acquisition unit.” see paragraph [0084] (. . . hard drive . . . store acquired electronic certificate data  . . . ) and Figure 6. 
Regarding claim 6, Yamauchi meets the claimed limitations as follows:
“The information processing apparatus according to claim 1, wherein the information required for connection to the external apparatus is a server name of the external apparatus or a port number of the external apparatus.” see paragraph [0012] (. . . contains identification information on the certified party . . . ).  

“The information processing apparatus according to claim 1, wherein the information required for connection to the external apparatus is communication setting required for communication with the external apparatus.” see paragraph [0012].  
Regarding claim 9, Yamauchi meets the claimed limitations as follows:
“An information processing apparatus capable of connecting to an external apparatus via a network, the information processing apparatus comprising:
a reception unit configured to receive, from the external apparatus, a setting value which is to be used in the information processing apparatus;” see paragraph [0091] (. . . network interface card . . .)
“a determination unit configured to determine whether information required for connection to the external apparatus is included in the setting value;” see paragraph [0025] (a determination unit . . .)
“and an import unit configured to import the setting value based on the determination unit determining that the information required for connection to the external apparatus is included in the setting value.” see Abstract ( . . . Once the request for issue is issued, a determination is made as to whether or not the identification information contained in the request for issue matches the identification information stored in the storage unit prior to obtaining the electronic certificate that is issued by the certificate authority in response to the request for issue. . .); paragraph [0084] (. . . store acquired electronic certificate data . . .).
Regarding claim 10, Yamauchi meets the claimed limitations as follows:

enabling a function of transmitting an issuance request for a digital certificate to the external apparatus at a previously designated date and time or with a previously designated cycle and acquiring a digital certificate from the external apparatus in response to the issuance request, wherein the function is enabled under a condition that information required for connection to the external apparatus is previously input.” see paragraphs [0086] (. . . touch screen . . .); [0093] (. . . printing device requests that an electronic certificate be issued . . .); and Figure 2. Element 210.
Regarding claim 11, Yamauchi meets the claimed limitations as follows:
“A control method for an information processing apparatus capable of connecting to an external apparatus via a network, the control method comprising: 
receiving, from the external apparatus, a setting value which is to be used in the information processing apparatus; determining whether information required for connection to the external apparatus is included in the setting value; and importing the setting value based on determining that the information required for connection to the external apparatus is included in the setting value.” see Abstract ( . . . Once the request for issue is issued, a determination is made as to whether or not the identification information contained in the request for issue matches the identification information stored in the storage unit prior to obtaining the electronic certificate that is issued by the certificate authority in response to the request for issue. . .); paragraphs [0025] (a determination unit . . .); [0084] (. . . store acquired electronic certificate data . . .); [0091] (. . . network interface card . . .). 

“A non-transitory computer-readable storage medium storing computer-executable instructions that, when executed by a computer, cause the computer to perform a control method for an information processing apparatus capable of connecting to an external apparatus via a network, the control method comprising: 
enabling a function of transmitting an issuance request for a digital certificate to the external apparatus at a previously designated date and time or with a previously designated cycle and acquiring a digital certificate from the external apparatus in response to the issuance request, wherein the function is enabled under a condition that information required for connection to the external apparatus is previously input.” see paragraphs [0086] (. . . touch screen . . .); [0093] (. . . printing device requests that an electronic certificate be issued . . .); and Figure 2. Element 210. 
Regarding claim 13, Yamauchi meets the claimed limitations as follows:
“A non-transitory computer-readable storage medium storing computer-executable instructions that, when executed by a computer, cause the computer to perform a control method for an information processing apparatus capable of connecting to an external apparatus via a network, the control method comprising: 
receiving, from the external apparatus, a setting value which is to be used in the information processing apparatus; determining whether information required for connection to the external apparatus is included in the setting value; and importing the setting value based on determining that the information required for connection to the external apparatus is included in the setting value.” see Abstract ( . . . Once the request for issue is issued, a determination is made as to whether or not the identification .




  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-13 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US patent 9,773,127 granted to Yanagi.
Regarding claim 1, Yanagi meets the claimed limitations as follows:
“An information processing apparatus capable of connecting to an external apparatus via a network, the information processing apparatus comprising:
a setting unit configured to enable a function of transmitting an issuance request for a digital certificate to the external apparatus at a previously designated date and time or with a previously designated cycle and acquiring a digital certificate from the 

Examiner Note
The claimed information processing apparatus is considered to be the multi-function device. The multi-function device is capable of enabling the preparation of a certificate issuance request, transmitting the request and acquiring the requested digital certificate. 
The claimed external apparatus is considered to be the certificate authority that subsequently provides a requested digital certificate.

Also the examiner would like to note that an apparatus claim is anticipated by a prior art reference if the prior art teaches all the structural limitations of the claim (see MPEP 2114(II). In the instant case, the prior art provides a setting screen for requesting the digital certificate. 

Regarding claim 3, Yanagi meets the claimed limitations as follows:

Regarding claim 4, Yanagi meets the claimed limitations as follows:
“The information processing apparatus according to claim 3, wherein the acquisition unit further acquires a result of the issuance request for a digital certificate.” see column 14, lines 22-26 (. . . multi-function device receives the certificate . . .) and Figure 1, element 52. 
Regarding claim 5, Yanagi meets the claimed limitations as follows:
“The information processing apparatus according to claim 3, further comprising a storage unit configured to store the digital certificate acquired by the acquisition unit.” see column 14, lines 22-26 (. . . stores (installs) the certificate in the memory. . .) and Figure 1, element 32. 
Regarding claim 6, Yanagi meets the claimed limitations as follows:
“The information processing apparatus according to claim 1, wherein the information required for connection to the external apparatus is a server name of the external apparatus or a port number of the external apparatus.” see column 8, lines 14-23 (indicating the “certificate authority=Private . . ) and Figure 8, element 112 and Figure 9, element 112. 
Regarding claim 7, Yanagi meets the claimed limitations as follows:

Regarding claim 8, Yanagi meets the claimed limitations as follows:
“The information processing apparatus according to claim 1, wherein, in a case where the information required for connection to the external apparatus is not previously input, the setting unit does not enable the function. ” see Figures 7A and 7B (S62, S70,S80, S84, S90, S92). 
Regarding claim 9, Yanagi meets the claimed limitations as follows:
“An information processing apparatus capable of connecting to an external apparatus via a network, the information processing apparatus comprising:
a reception unit configured to receive, from the external apparatus, a setting value which is to be used in the information processing apparatus;” see column 12, lines 50-66 (. . . The display control unit stores the information as a setting value . . .)
“a determination unit configured to determine whether information required for connection to the external apparatus is included in the setting value;” see column 13, lines 6-15 (. . . the preparation unit determines whether the check box is ON or not . . .) 
and an import unit configured to import the setting value based on the determination unit determining that the information required for connection to the external apparatus is included in the setting value.” see column 13, lines 6-8 (. . . The preparation unit reads out the setting value that is stored in the memory . . .) and Figures 1 and 5. 

“A control method for an information processing apparatus capable of connecting to an external apparatus via a network, the control method comprising: 
enabling a function of transmitting an issuance request for a digital certificate to the external apparatus at a previously designated date and time or with a previously designated cycle and acquiring a digital certificate from the external apparatus in response to the issuance request, wherein the function is enabled under a condition that information required for connection to the external apparatus is previously input.” see column 2, lines 28-41 (. . . acquire the information relating to the condition from the memory and make out a specific certificate signing request . . .); column 13, lines 6-8 (. . . The preparation unit reads out the setting value that is stored in the memory . . .); column 14, lines 1-28 (. . . The certificate authority makes out a certificate and transmits the same to the terminal apparatus. . . The control unit of the terminal apparatus transmits the certificate to the multi-function device. . .) and Figures 1 and 5.
Regarding claim 11, Yanagi meets the claimed limitations as follows:
“A control method for an information processing apparatus capable of connecting to an external apparatus via a network, the control method comprising: 
receiving, from the external apparatus, a setting value which is to be used in the information processing apparatus; determining whether information required for connection to the external apparatus is included in the setting value; and importing the setting value based on determining that the information required for connection to the external apparatus is included in the setting value.” see column 12, lines 50-66; column 13, lines 6-15 and Figures 1 and 5. 

“A non-transitory computer-readable storage medium storing computer-executable instructions that, when executed by a computer, cause the computer to perform a control method for an information processing apparatus capable of connecting to an external apparatus via a network, the control method comprising: 
enabling a function of transmitting an issuance request for a digital certificate to the external apparatus at a previously designated date and time or with a previously designated cycle and acquiring a digital certificate from the external apparatus in response to the issuance request, wherein the function is enabled under a condition that information required for connection to the external apparatus is previously input.” see column 2, lines 28-41 (. . . acquire the information relating to the condition from the memory and make out a specific certificate signing request . . .); column 13, lines 6-8 (. . . The preparation unit reads out the setting value that is stored in the memory . . .); column 14, lines 1-28 (. . . The certificate authority makes out a certificate and transmits the same to the terminal apparatus. . . The control unit of the terminal apparatus transmits the certificate to the multi-function device. . .) and Figures 1 and 5. 
Regarding claim 13, Yanagi meets the claimed limitations as follows:
“A non-transitory computer-readable storage medium storing computer-executable instructions that, when executed by a computer, cause the computer to perform a control method for an information processing apparatus capable of connecting to an external apparatus via a network, the control method comprising: 
receiving, from the external apparatus, a setting value which is to be used in the information processing apparatus; determining whether information required for . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US patent 9,773,127  granted to Yanagi and further in view of US patent 8,539,239 granted to Nagasaki.
Regarding claim 2, Yanagi discloses everything claimed as applied above (see claim 1), however, Yanagi fails to specifically teach a generating unit configured to generate a public key pair in response to the issuance request for a digital certificate and to generate a signing request for a digital certificate based on the public key pair, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437